EXHIBIT 99.1 SYSWIN Announces Changes of Board of Directors Beijing, September 20, 2011 – SYSWIN Inc. (NYSE: SYSW; “SYSWIN” or the “Company”), a leading primary real estate service provider in China, announced today that, effective immediately, Mr. Hongbing Tao, a director of the Company, has resigned from his position as a member of the Company’s Board of Directors for personal reasons. “We would like to thank Mr. Tao for his tremendous contributions to SYSWIN,” commented Mr. Liangsheng Chen, CEO and Director of SYSWIN. “I and the rest of the Board would like to take this opportunity to express our sincere gratitude to Mr. Tao and wish him the best in his pursuit of his other professional endeavors.” - Ends - About SYSWIN The Company began to focus on providing primary real estate services in the second half of 2004 and believes it is a leading primary real estate service provider in China. The Company has operations in 23 cities throughout China. It primarily provides real estate sales agency services to property developers on new residential properties with net revenue derived from such sales agency services representing 96.8% of the Company's total net revenue in 2010. Capitalizing on the experience and capabilities initially gained in Beijing, the Company has replicated its success in a number of other markets. The Company focuses on servicing its key clients and tailors its services to meet client demands.
